Luke, J.
The record in this case shows that the suit was in three counts, two of which were stricken on demurrer; and that the plaintiff demurred to the defendant’s answer, and the demurrer was overruled. The bill of exceptions assigns error upon the judgment sustaining the demurrer to two of the counts of the petition, and excepts also to the judgment overruling the demurrer *302to the answer. A motion was made to dismiss the bill of exceptions, upon the ground that there has been no final judgment in the case, and that the case upon one of the counts in the petition was still pending. It being true that no final judgment has been rendered in the case, and there being still pending the suit upon one count of the petition, the motion to dismiss the bill of exceptions must prevail. Park’s Ann. Code, § 6138; Southern Flour & Grain Co. v. Levy Rice Milling Co., 22 Ga. App. 554 (96 S. E. 593), and cit.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.